COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:           01-17-00567-CR
Style:                  Shelby Chase Forshee v. The State of Texas
Date motion filed*:     September 14, 2017
Type of motion:         Letter-Request to Re-File Appeal and for Appointment of New
                        Counsel
Party filing motion:    Pro Se Appellant Shelby Chase Forshee
Document to be filed:   N/A

Ordered that motion is:
       Granted
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On August 22, 2017, this Court’s Memorandum Opinion and Judgment granted
       appellant’s motion to dismiss this appeal which was signed by the pro se appellant.
       Appellant’s appointed counsel has not sought to withdraw from representing appellant.
       See TEX. R. APP. P. 6.5. Accordingly, appellant’s pro se letter-request to re-file
       appeal and for appointment of new counsel, filed on September 14, 2017, with the
       district clerk, and included in a supplemental clerk’s record filed on September 19,
       2017, is dismissed as moot because he is currently represented by counsel and is not
       entitled to hybrid representation. See Ex parte Taylor, 36 S.W.3d 883, 887 (Tex.
       Crim. App. 2001) (stating “[a]ppellants are not allowed to have hybrid
       representation” and appellant did not have right to file documents with appellate
       court while represented by counsel). Appellant’s counsel, Stan Schwieger, is
       directed to comply with his notification obligations including sending, via certified
       mail, a copy of this order to the appellant. See TEX. R. APP. P. 48.4.

Judge’s signature: /s/ Laura C. Higley
                                               Acting for the Court

Date: September 26, 2017




November 7, 2008 Revision